EVANS BANCORP, INC.
EXECUTIVE SEVERANCE PLAN

ARTICLE I.
ESTABLISHMENT OF THE PLAN

Evans Bancorp, Inc. (“Evans”) hereby establishes this Evans Bancorp, Inc.
Executive Severance Plan (the “Plan”), which is a self-insured severance plan
for certain of its key executive management personnel. The term “Company” means
Evans and any Organization Under Common Control that is covered under the Plan
in accordance with Section 5.6, including Evans Bank, N.A. (“Bank”). The
effective date of the Plan is May 21, 2012 (the “Effective Date”). The Plan Year
is the calendar year.

ARTICLE II.
PARTICIPATION

Section 2.1. Eligible Executives. Each Eligible Executive, as hereafter defined,
will become a Participant in the Plan on the later of: (i) the first day on
which the individual becomes an Eligible Executive; or (ii) the Effective Date.
The term “Eligible Executive” means any employee of the Company who has been
designated in writing by the Chief Executive Officer of Evans eligible to
participate in this Plan, excluding any employee covered under an employment or
change in control agreement that provides for severance or other similar
post-employment compensation. If any employee becomes a Participant and
subsequently becomes covered under an employment or change in control agreement
that provides for severance or other similar post-employment compensation, the
employee will cease to be a Participant as of that date.

Section 2.2. Exclusive Benefit. A Participant in this Plan will not be eligible
to receive any benefit under the terms of the Evans Bancorp, Inc. Separation Pay
Plan or any other severance plan or arrangement maintained by the Company.

ARTICLE III.
BENEFITS AND PAYMENT OF BENEFITS

Section 3.1. In General. Each Participant (i) whose employment is involuntarily
terminated by the Company for reasons other than Cause, as hereafter defined,
(ii) who is required to move employment to a location further than 35 miles of
the Participant’s current place of employment and who does not accept such
relocation and terminates employment or (iii) whose aggregate compensation is
materially reduced and who terminates employment will receive a Severance
Payment, as determined under Section 3.2, if the Participant remains in
employment with the Company through his or her release date as established by
the Company and if the Participant signs a general release of all claims against
the Company, in a form provided by the Company.

(a) For purposes of this Plan, termination for “Cause” shall include termination
because of the Executive’s personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, material breach
of the Code of Ethics of either the Bank or the Company, material violation of
the Sarbanes-Oxley requirements for officers of public companies that in the
reasonable opinion of the Board will likely cause substantial financial harm or
substantial injury to the reputation of the Company or the Bank, willfully
engaging in actions that in the reasonable opinion of the Board will likely
cause substantial financial harm or substantial injury to the business
reputation of the Company or the Bank, failure to perform stated duties after
receiving written notice of Executive’s failure to perform assigned duties,
willful violation of any law, rule or regulation (other than routine traffic
violations or similar offenses) or final cease-and-desist order.

No act or failure to act, on the part of the Executive, shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that the Executive’s action or omission was
in the best interests of the Employer. Any act, or failure to act, based upon
the direction of the Board or based upon the advice of counsel for the Employer
shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Employer.

(b) Upon the occurrence of any event described in Section 3.1(ii) or
(iii) above, the Participant shall have the right to elect to terminate his
employment by resignation upon not less than thirty (30) days prior written
notice to Evans, which notice must be given by the Participant within ninety
(90) days after the initial event giving rise to said right to elect to
terminate his employment. Notwithstanding the preceding sentence, in the event
of a continuing breach by Evans, the Participant, after giving due notice within
the prescribed time frame of an initial event specified above, shall not waive
any of his rights by virtue of the fact that Participant has submitted his
resignation but has remained in the employment of Evans and is engaged in good
faith discussions to resolve any occurrence of an event described above. Evans
shall have at least thirty (30) days to remedy any condition set forth above,
provided, however, that Evans shall be entitled to waive such period and make an
immediate payment hereunder.

Section 3.2. Benefit Amount. A Participant’s Severance Payment will be equal to:

(i) The Participant’s base salary, determined as of the date of termination,
payable over the eighteen (18) months following the date of termination, plus
the Participant’s short term incentive amount at the target level pro-rated for
the time during the year in which the Participant was actively employed by the
Company, which together shall be paid in equal installments over the Company’s
regular payroll cycles during such eighteen-month period.

(ii) In addition, for a twelve (12)-month period following the termination of
employment, the Company will reimburse the Participant for outplacement services
in an amount not to exceed $5,000; provided however, that reimbursements for
such outplacement services shall be made in a cash lump sum within 30 days of
Participant’s remittance to Evans of a receipt for such services.

Section 3.3. Form of Benefit Payment. A Participant will receive his or her
benefit in the form of direct deposit to his or her bank account in accordance
with the normal payroll process over the eighteen-month severance period. All
applicable payroll taxes and withholding will be applied. Severance Payments and
benefits payable under this Plan will not be treated as compensation for
purposes of calculating benefits under any other employee benefit plan
maintained by the Company.

Notwithstanding any other provision in this Plan, “termination of employment”
shall mean “Separation from Service” as defined in Code Section 409A and the
Treasury Regulations thereunder, such that the Company and the Participant
reasonably anticipate that the level of bona fide services the Participant would
perform after termination would permanently decrease to a level that is less
than 50% of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period.

Notwithstanding anything in this Agreement to the contrary, if the Participant
is a Specified Employee (within the meaning of Treasury Regulations
§1.409A-1(i)), then, to the extent necessary to avoid penalties under Code
Section 409A, no payment shall be made to the Participant prior to the first day
of the seventh month following the date of termination in excess of the
“permitted amount” under Code Section 409A. For these purposes, the “permitted
amount” shall be an amount that does not exceed two times the lesser of: (i) the
sum of Participant’s annualized compensation based upon the annual rate of pay
for services provided to the Company for the calendar year preceding the year in
which occurs the date of termination or (ii) the maximum amount that may be
taken into account under a tax-qualified plan pursuant to Code
Section 401(a)(17) for the calendar year in which occurs the date of
termination. Payment of the “permitted amount” shall be made in accordance with
regular payroll practices. Any payment in excess of the permitted amount shall
be made to the Participant on the first day of the seventh month following the
date of termination.

Section 3.4. Forfeitures of Benefits. A Participant will forfeit his or her
right to any unpaid Severance Payments benefits if he or she is reemployed by
the Company in a comparable position, as determined by the Board of Directors of
the Company.

Section 3.5. Effect of Regulatory Actions. Any actions by the Company under this
Agreement must comply with the law, including regulations and other interpretive
action, of the Federal Deposit Insurance Act, Federal Deposit Insurance
Corporation, or other entities that supervise any of the activities of the
Company. Specifically, any payments to the Participant by the Company, whether
pursuant to this Agreement or otherwise, are subject to and conditioned upon
their compliance with Section 18(k) of the Federal Deposit Insurance Act,
12 U.S.C. Section 1828(k), and the regulations promulgated thereunder in 12
C.F.R. Part 359.

Section 3.6. Golden Parachute Adjustments. Notwithstanding anything in this
Agreement or any other agreement to the contrary:

(a) In the event the Company (or its successor) and the Participant both
determine, based upon the advice of the independent public accountants for the
Company, that part or all of the consideration, compensation or benefits to be
paid to the Participant under this Agreement constitute “parachute payments”
under Code Section 280G(b)(2) then, if the aggregate present value of such
parachute payments, singularly or together with the aggregate present value of
any consideration, compensation or benefits to be paid to the Participant under
any other plan, arrangement or agreement which constitute “parachute payments”
(collectively, the “Parachute Amount”) exceeds 2.99 times the Participant’s
“base amount,” as defined in Code Section 280G(b)(3) (the “Executive Base
Amount”), the amounts constituting “parachute payments” which would otherwise be
payable to or for the benefit of the Participant shall be reduced to the extent
necessary so that the Parachute Amount is equal to 2.99 times the Participant
Base Amount (the “Reduced Amount”); provided that such amounts shall not be so
reduced if the Participant determines, based upon the advice of an independent
public accounting firm (which may, but need not be the independent public
accountants of the Company), that without such reduction the Participant would
be entitled to receive and retain, on a net after tax basis (including, without
limitation, any excise taxes payable under Code Section 4999), an amount which
is greater than the amount, on a net after tax basis, that the Participant would
be entitled to retain upon Executive’s receipt of the Reduced Amount.

(b) If the determination made pursuant to subsection (a) above results in a
reduction of the payments that would otherwise be paid to the Participant except
for the application of this Section, then the Participant may then elect, in the
Participant’s sole discretion, which and how much of any particular entitlement
shall be eliminated or reduced and shall advise the Company in writing of the
Participant’s election within ten days of the determination of the reduction in
payments; provided, however, that if it is determined that such election by the
Participant shall be in violation of Code Section 409A, or if no such election
is made by the Participant within such ten-day period, the allocation of the
required reduction shall be pro-rata.. If no such election is made by the
Participant within such ten-day period, the Company may elect which and how much
of any entitlement shall be eliminated or reduced and shall notify the
Participant promptly of such election. Within ten days following such
determination and the elections hereunder, the Company shall pay or distribute
to or for the benefit of the Participant such amounts as are then due to the
Participant under this Agreement and shall promptly pay or distribute to or for
the benefit of the Participant in the future such amounts as become due to the
Participant under this Agreement.

(c) As a result of the uncertainty in the application of Section 280G of the
Code at the time of a determination hereunder, it is possible that payments will
be made by the Company which should not have been made under clause (a) of this
Section (an “Overpayment”) or that additional payments which are not made by the
Company pursuant to clause (a) of this Section should have been made (an
“Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, a final determination by a court of competent
jurisdiction or a change in the provisions of the Code or regulations pursuant
to which an Overpayment arises, any such Overpayment shall be treated for all
purposes as a loan to the Participant which the Participant shall repay to the
Company together with interest at the applicable Federal rate provided for in
Code Section 7872(f)(2). In the event that there is a final determination by the
Internal Revenue Service, a final determination by a court of competent
jurisdiction or a change in the provisions of the Code or regulations pursuant
to which an Underpayment arises under this Agreement, any such Underpayment
shall be promptly paid by the Company to or for the benefit of the Participant,
together with interest at the applicable Federal rate provided for in Code
Section 7872(f)(2).

The calculations required by clause (a) of this Section will be made by the
Company’s independent accounting firm engaged immediately prior to the event
that triggered the payment, in consultation with the Company’s outside legal
counsel, and for purposes of making the calculation the accounting firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Code Sections 280G and 4999, provided that the accounting firm’s determinations
must be made with substantial authority (within the meaning of Code
Section 6662).

ARTICLE IV.
ADMINISTRATION OF PLAN

Section 4.1. Appointment of Plan Administrator and Responsibility for
Administration of Plan. The Compensation Committee of Evans’ Board of Directors
shall serve as Plan Administrator and shall administer this Plan in accordance
with its terms. The Plan Administrator may designate other persons to carry out
the responsibilities to control and manage the operation of the Plan.

Section 4.2. Agents. The Plan Administrator may employ such agents, including
counsel, as it may deem advisable for the administration of the Plan. Such
agents need not be Participants under the Plan.

Section 4.3. Compensation. The Company shall pay all the expenses of the Plan
Administrator. The Company shall indemnify any employees of the Company to whom
responsibilities have been delegated under Section 4.1 against any liability
incurred in the course of administration of the Plan, except liability arising
from their own gross negligence or willful misconduct.

Section 4.4. Records. The acts and decisions of the Plan Administrator shall be
duly recorded. The Plan Administrator shall make a copy of this Plan available
for examination by any Participant during the business hours of the Employer.

Section 4.5. Defect or Omission. The Plan Administrator shall refer any material
defect, omission or inconsistency in the Plan to the Board of Directors of Evans
for such action as may be necessary to correct such defect, supply such omission
or reconcile such inconsistency.

Section 4.6. Liability. Except for their own negligence, willful misconduct or
breach of fiduciary duty, neither the Plan Administrator nor any agents
appointed by the Plan Administrator shall be liable to anyone for any act or
omission in the course of the administration of the Plan.

Section 4.7. Contributions and Financing. All benefits required to be paid by
the Company under the Plan shall be paid as due directly by the Company from its
general assets.

Section 4.8. Claims Procedure. The claims procedure set forth in this paragraph
is the exclusive method of resolving disputes that arise under the Plan.

(a) Written Claim. Any person asserting any rights under this Plan must submit a
written claim to the Compensation Committee of Evans’s Board of Directors (the
“Committee”). The Committee shall render a decision within a reasonable period
of time from the date on which the Committee received the written claim, not to
exceed 90 days, unless an extension of time is necessary due to reasonable
cause.

(b) Denial of Claim. If a claim is denied in whole or in part, the

claimant must be provided with the following information:

(1) A statement of specific reasons for the denial of the claim;

(2) References to the specific provisions of the Plan on which the denial is
based;

(3) A description of any additional material or information necessary to perfect
the claim with an explanation of why such material information is necessary;

(4) An explanation of the claims review procedures with a statement that the
claimant must request review of the decision denying the claim within 30 days
following the date on which the claimant received such notice.

(c) Review of Denial. The claimant may request that the Evans Board of Directors
review the denial of a claim. A request for review must be in writing and must
be received by the Board of Directors within 30 days of the date on which the
claimant received written notification of the denial of the claim. The Board of
Directors will render a decision with respect to a written request for review
within 60 days from the date on which the Board of Directors received the
request for review. If the request for review is denied in whole or in part, the
Board of Directors must mail the claimant a written decision that includes a
statement of the reasons for the decision.

ARTICLE V.
MISCELLANEOUS PROVISIONS

Section 5.1. Plan Terms are Legally Enforceable. The Company intends that the
terms of this Plan, including those relating to coverage and benefits, are
legally enforceable.

Section 5.2. Plan Exclusively Benefits Employees. The Company intends that the
Plan is maintained for the exclusive benefit of employees of the Company.

Section 5.3. Illegality of Particular Provision. The illegality of any
particular provision of the Plan shall not affect the other provisions, and the
Plan shall be construed in all other respects as if such invalid provision were
omitted.

Section 5.4. Applicable Laws. To the extent not pre-empted by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Plan shall be
governed by the laws of the State of New York.

Section 5.5. Non-Guaranty of Employment. Nothing in this Plan shall be construed
as granting any Participant a right to continued employment with the Company.

Section 5.6. Coverage of Plan by Organization Under Common Control. The Plan is
adopted by Evans and covers any Organization Under Common Control with Evans.
The term “Organization Under Common Control” means (i) an Affiliated
Corporation, (ii) a Related Business, (iii) an Affiliated Service Organization
or (iv) any other entity required to be aggregated with Evans pursuant to
Section 414(o) of the Code and the regulations thereunder. The term “Affiliated
Corporation” means any corporation that is a member of a controlled group of
corporations as defined in Section 414(b) of the Code, which includes Evans. The
term “Related Business” means any trade or business included in a group of trade
or businesses with Evans which are under common control, as defined in
Section 414(c) of the Code. The term “Affiliated Service Organization” means any
service organization which is a member of an affiliated service group, as
defined in Section 414(m) of the Code, which includes Evans.

ARTICLE VI.
AMENDMENT AND TERMINATION

Amendment of the Plan. Evans intends to maintain this Plan indefinitely, but
reserves the right to amend, modify or terminate the Plan at any time. Evans may
make modifications or amendments to the Plan that are necessary or appropriate
to maintain the Plan as a plan meeting the requirements of the applicable
provisions of ERISA.

ARTICLE VII.
POST TERMINATION OBLIGATIONS

Section 7.1. Each Participant hereby covenants and agrees that, for a period of
one (1) year following the Participant’s termination of employment with the
Company, the Participant shall not, without the written consent of the Company,
either directly or indirectly:

(i) solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Company, or any of its subsidiaries or
affiliates, to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any business whatsoever that competes with the business of the Company, or
any of its direct or indirect subsidiaries or affiliates or has headquarters or
offices within 100 miles of the locations in which the Company, or any of its
direct or indirect subsidiaries or affiliates, has business operations or has
filed an application for regulatory approval to establish an office;

(ii) become an officer, employee, consultant, director, independent contractor,
agent, sole proprietor, joint venturer, greater than 5% equity owner or
stockholder, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity competing with the Company or its affiliates in the same geographic
locations where the Company or its affiliates has material business interests;
or

(iii) solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of the Company or any
of its direct or indirect subsidiaries or affiliates to terminate an existing
business or commercial relationship with the Company.

Section 7.2. Each Participant shall, upon reasonable notice, furnish such
information and assistance to the Company as may reasonably be required by the
Company, in connection with any litigation in which it or any of its
subsidiaries or affiliates is, or may become, a party; provided, however, that
the Participant shall not be required to provide information or assistance with
respect to any litigation between the Participant and the Company or any of its
subsidiaries or affiliates.

Section 7.3. All payments and benefits to a Participant under this Plan shall be
subject to the Participant’s compliance with this Article VII. The parties
hereto, recognizing that irreparable injury will result to the Company, its
business and property in the event of Participant’s breach of this Article VII,
agree that, in the event of any such breach by a Participant, the Company will
be entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by the Participant and all persons
acting for or with the Participant. The Participant represents and admits that
Participant’s experience and capabilities are such that Participant can obtain
employment in a business engaged in other lines and/or of a different nature
than the Company, and that the enforcement of a remedy by way of injunction will
not prevent Participant from earning a livelihood. Nothing herein will be
construed as prohibiting Evans from pursuing any other remedies available to
them for such breach or threatened breach, including the recovery of damages
from the Participant.

IN WITNESS WHEREOF, Evans has duly executed this Plan as of the date first above
written.

EVANS BANCORP, INC.

     
May 21, 2012
Date
  By: /s/ David J. Nasca
President and Chief Executive Officer

